Motion Granted; Order filed August 21, 2018




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                NO. 14-17-00384-CV
                                     ____________

     MIDTOWN PARK DEVELOPMENT LTD, PAUL T. YOUNG AND
                  HORIZON 2003, LLC, Appellant

                                           V.

                             LOUIS F. GOZA, Appellee


                     On Appeal from the 212th District Court
                            Galveston County, Texas
                       Trial Court Cause No. 14-CV-0010

                                       ORDER

      Appellants’ briefs were originally due June 22, 2018. When appellants failed
to file briefs we issued an order requiring briefs to be filed on or before July 25,
2018. The court noted that a failure to file a brief would result in dismissal for want
of prosecution. On July 27, 2018, appellant Paul Young filed a motion to extend time
to file his brief. We grant the request and order appellant to file a brief with the clerk
of this court on or before August 27, 2018.
      The court has not received requests for extension of time from Midtown Park
Development Ltd. or Horizon 2003, LLC. Appellant Paul Young may not file briefs
on their behalf. See Kunstoplast of Am. v. Formosa Plastics Corp., USA, 937 S.W.2d
455, 456 (Tex. 1996). If appellants Midtown Park Development Ltd. and Horizon
2003, LLC do not timely file briefs on or before August 27, 2018, the court will
dismiss those appellants for want of prosecution. See Tex. R. App. P. 42.3(b).



                                      PER CURIAM